F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAY 7 1999
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 98-7129
v.                                               (E. District of Oklahoma)
                                                   (D.C. No. CR-97-9-S)
RANDY LEE HURD,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Randy Lee Hurd, appearing pro se, seeks to appeal the district court’s

denial of Hurd’s post-judgment “Motion to Dismiss” (the “Motion”). Because the


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
district court was without jurisdiction to consider the merits of the Motion, this

court vacates the district court’s order denying the Motion and remands the case

to the district court for entry of an order dismissing the Motion for lack of

jurisdiction.

      Hurd was indicted on February 18, 1997, on several charges relating to a

conspiracy to distribute methamphetamine. Hurd eventually pleaded guilty to a

single count of possession of methamphetamine with intent to distribute in

violation of 21 U.S.C. § 841(a)(1). The district court entered a Judgment and

Commitment on April 23, 1998, sentencing Hurd to a term of imprisonment of

168 months, followed by a sixty-month term of supervised release. Hurd’s

counsel filed a notice of appeal and the case proceeded to briefing on the merits

in this court. While Hurd’s direct appeal was still pending in this court, Hurd,

acting pro se, filed the Motion. In the Motion, Hurd asked the district court to

“Dismiss the indictment and Reverse [his] conviction” on the grounds that the

“indictment fails to set forth any Constitutionally correct and authorized Federal

statute which makes the accused subject to any Federal rules and regulations

whatsoever.” According to Hurd, the Motion was brought pursuant to Rule

12(b)(2) of the Federal Rules of Criminal Procedure. On August 10, 1998, while

Hurd’s direct appeal remained pending in this court, the district court denied the




                                         -2-
Motion in a minute order. Hurd then filed a notice of appeal challenging the

district court’s denial of the Motion. 1

      Subject to specific exceptions not applicable here, the filing of a notice of

appeal divests the district court of further jurisdiction. See United States v.

Meyers, 95 F.3d 1475, 1489 n.6 (10 th Cir. 1996) (stating general rule but noting

exception for question of whether convicted defendant is to be released pending

appeal); Lancaster v. Independent Sch. Dist. No. 5, 149 F.3d 1228, 1237 (10 th Cir.

1998) (stating general rule in civil context but noting exception for matters

“wholly collateral to the merits” such as attorney’s fees); Fed. R. App. P. 4(b)



      1
        There is a serious question as to whether Hurd filed a timely notice of
appeal from the district court’s denial of the Motion. Federal Rule of Appellate
Procedure 4(b)(1)(A) provides that in a criminal case a notice of appeal must be
filed within ten days of “the entry of either the judgment or the order being
appealed from.” The district court denied the Motion on August 10, 1998.
Although Hurd’s notice of appeal is dated August 20 th, it was not received in the
clerk’s office until September 8 th. In a supplemental jurisdictional brief, the
United States asserts that Hurd’s notice of appeal was not timely filed. Hurd, on
the other hand, asserts that he placed the notice of appeal in the prison legal
mailbox on August 20 th and that his appeal was therefore timely filed. See
Houston v. Lack, 487 U.S. 266 (1988); Fed. R. App. P. 4(c). In light of this
court’s resolution of this case on other jurisdictional grounds, we need not remand
to the district court for specific findings on the timeliness of Hurd’s notice of
appeal. See Arizonans for Official English v. Arizona, 520 U.S. 43, 66-67 (1997)
(“We may [determine] whether there remains a live case or controversy . . .
without first determining whether [appellants] have standing to appeal because
the former question, like the latter, goes to [jurisdiction], not the merits . . . .”);
Cross-Sound Ferry Servs, Inc. v. ICC, 934 F.2d 327, 341 (D.C. Cir. 1991),
abrogated in part on other grounds by Steel Co. v. Citizens for a Better Envir.,
118 S. Ct. 1003, 1012 (1998) ( rejecting doctrine of “hypothetical jurisdiction”).

                                           -3-
(creating limited exception to general rule for motions to correct a sentence

pursuant to Fed. R. Crim. P. 35(c)). 2 Accordingly, when Hurd filed his initial

notice of appeal the district court was divested of jurisdiction to consider the

merits of the Motion.

      This court notes a further jurisdictional defect. Although Hurd

denominated the Motion as brought pursuant to Federal Rule of Criminal

Procedure 12(b)(2), there is simply no authority in the Federal Rules for bringing

such a motion after judgment and sentence has been entered. In fact, Rule 12

specifically contemplates motions that must be brought either before or during the

pendency of a criminal trial. The Motion, on the other hand, appears to allege

both that the indictment failed to charge a valid offense and that the district court

was without jurisdiction over the offense charged. The only apparent sources of

authority for bringing such a motion post-judgment are




      2
       See generally United States v. Brooks, 145 F.3d 446, 455-56 (1 st Cir. 1998)
(discussing general contours of the mandate rule and concluding as follows: “Like
most rules, the rule that either the trial or the appellate court–but not both–may
have jurisdiction over a case at any given point in time admits of some
exceptions. Thus, a district court can proceed, notwithstanding the filing of an
appeal, if the notice of appeal is defective in some substantial and easily
discernible way (if, for example, it is based on an unappealable order) or if it
otherwise constitutes a transparently frivolous attempt to impede the progress of
the case.”).

                                         -4-
Federal Rule of Appellate Procedure 34 (Arrest of Judgment) and 28 U.S.C. §

2255. Unfortunately for Hurd, construed in either manner, the district court was

without jurisdiction to reach the merits of the Motion. Rule 34 specifically

provides that a motion to arrest judgment must be brought within seven days after

a guilty plea. The seven-day time limit set out in Rule 34 is mandatory and

jurisdictional. See Rowlette v. United States, 392 F.2d 437, 438-39 (10 th Cir.

1968). Because the Motion was filed well outside the seven-day period, the

district court lacked jurisdiction to reach its merits. The same result applies if, in

the alternative, the Motion is considered a request to vacate the sentence pursuant

to 28 U.S.C. § 2255. This court has specifically held that “‘[a]bsent extraordinary

circumstances, the orderly administration of criminal justice precludes a district

court from considering a § 2255 motion while review of the direct appeal is still

pending.’” United States v. Scott, 124 F.3d 1328, 1330 (10 th Cir. 1997) (quoting

United States v. Cook, 997 F.2d 1312, 1318-19 (10 th Cir. 1993)).

      Because, no matter how construed, the district court lacked jurisdiction to

consider the merits of the Motion, this court VACATES the district court order




                                          -5-
denying the Motion and REMANDS to the district court to enter an order

dismissing the Motion for lack of jurisdiction. 3

                                               ENTERED FOR THE COURT



                                               Michael R. Murphy
                                               Circuit Judge




      3
        Hurd’s “Motion to Establish Time to File and Notice of Intent to File
Reply Brief Rule 28(c)” is construed as an untimely motion for extension of time
to file a reply brief and is hereby DENIED.

                                         -6-